Opinion issued August 29, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-19-00193-CV
                            ———————————
            IN THE INTEREST OF S. T. AND T. T., CHILDREN



                   On Appeal from the 315th District Court
                           Harris County, Texas
                    Trial Court Case No. 2017-04577J-A


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final decree for termination in a suit

brought by the Department of Family and Protective Services (DFPS) to terminate

the parent-child relationship between L.N.T. and two of her children, S.T. and T.T.

In its decree, the trial court terminated L.N.T.’s parental rights and appointed

DFPS as sole managing conservator of the children. L.N.T. filed a notice of appeal,
and the trial court appointed separate counsel on her behalf to prosecute this

appeal. L.N.T.’s court-appointed appellate counsel has moved to withdraw and

filed an Anders brief, stating that, in her professional opinion, this appeal is

without merit and that there are no arguable grounds for reversal. See Anders v.

California, 386 U.S. 738, 744 (1967).

      Anders procedures are appropriate in an appeal from a trial court’s final

order in a parental-rights termination suit. In re K.D., 127 S.W.3d 66, 67 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). Counsel has certified that she has

delivered a copy of the Anders brief to L.N.T. and informed her of her right to

examine the appellate record and to file a response. See In re Schulman, 252
S.W.3d 403, 408 (Tex. Crim. App. 2008). L.N.T. has not filed a response, and

DFPS has waived its right to respond.

      The brief submitted by L.N.T.’s appointed appellate counsel states her

professional opinion that no arguable grounds for reversal exist and that any appeal

would therefore lack merit. See Anders, 386 U.S. at 744. Counsel’s brief meets the

minimum Anders requirements by presenting a professional evaluation of the

record and stating why there are no arguable grounds for reversal on appeal. See id.

at 744; In re Schulman, 252 S.W.3d at 406–07.

      When we receive an Anders brief from an appointed attorney who asserts

that no arguable grounds for appeal exist, we independently determine whether


                                         2
arguable grounds exist by conducting our own review of the entire record. Johnson

v. Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL 5186806,

at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (mem. op.); In re

D.E.S., 135 S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.). If

our independent review of the record leads us to conclude that the appeal is

frivolous, we may affirm the trial court’s judgment by issuing an opinion in which

we explain that we have reviewed the record and find no reversible error. See

Johnson, 2010 WL 5186806, at *2.

      We have independently reviewed the record and conclude that there are no

arguable grounds for review, that no reversible error exists, and therefore L.N.T.’s

appeal is frivolous. See Anders, 386 U.S. at 744 (emphasizing that reviewing

court—and not counsel—determines, after full examination of proceedings,

whether appeal is wholly frivolous); In re A.M., 495 S.W.3d 573, 582 (Tex.

App.—Houston [1st Dist.] 2016, pet. denied). Accordingly, we affirm the trial

court’s termination decree.

      However, we deny counsel’s motion to withdraw because this is a parental

termination case. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (holding that

Anders brief in parental termination case is not “good cause” sufficient, alone, to

justify counsel’s withdrawal); In re A.M., 495 S.W.3d at 582 & n.2. A counsel’s

duties to her clients extend through the exhaustion or waiver of “all appeals.” In re


                                         3
A.M., 495 S.W.3d at 583 (citing TEX. FAM. CODE § 107.016). If L.N.T. chooses to

pursue a petition for review to the Supreme Court of Texas, her “appointed

counsel’s obligations can be satisfied by filing a petition for review that satisfies

the standards for an Anders brief.” In re P.M., 520 S.W.3d at 27–28.

                                    Conclusion

      We affirm.




                                             Sarah Beth Landau
                                             Justice

Panel consists of Justices Lloyd, Goodman, and Landau.




                                         4